Allen, J.
(dissenting): Under the terms of the will, the property was devised to the children in fee, but if any child should die intestate before the life tenant, the share of the child so dying should go to the other children. The gift over was held good.
As the effect of this decision may not be apparent at first glance, it may be well to consider and compare certain limitations. Suppose a testator, by his will, should devise land in any one of the following forms:
(1) To A and his heirs, and if he die intestate to B and his heirs. (2) To A and his heirs, but if he does not transfer the land by deed or by will, then to B and his heirs. (3) To A and his heirs, with power to dispose of the land by deed or by will, and what remains undisposed of, to B and his heirs. (4) To A and his heirs, but if he shall die without having disposed of the property by deed or by will, then to B and his heirs.
In the first illustration as A has the fee he may transfer the land either by deed or by will. To say that if A dies intestate the land is to go to B, is merely an indirect way of saying that A may transfer the land by deed or by will. It is stated in a more direct form in No. 2, but in substance it is the same. Again No. 3 is not different. In illustrations Nos. 1 and 2 he has power to dispose of all or part by deed or by will; No. 3 expresses the same thing in positive form. The variation in the formula in illustration No. 4 does not change the meaning. (Kale’s Estates, Future Interests, 2d ed., § 717; Gray, Restraints on Alienation, §§ 57-74.)
Frequently the gift over on intestacy is coupled with a collateral event. In the case at bar the provision was that if any child should die intestate before the life tenant.
In Doe v. Glover, 1 C. B. 448, there was a devise to A and his heirs, but if A should die without issue then living, and should not have disposed of his interest in his lifetime, then to B. It was held the gift over was good. The court said:
“I am unable to perceive any objection to the gift over in this case, as an executory devise. There is nothing in it that is repugnant to, or inconsistent with the prior devise; nor does it operate any restraint on alienation; on the contrary, it expressly recognizes the power of the son to alien the estate during his lifetime. . . . It is a very rational and proper mode of disposing of the estate.” (pp. 460, 461.)
But in Holmes v. Godson, 8 De G., M. & G. 152, and subsequent cases, the law in England was settled otherwise.
*796The leading American case is Jackson v. Robins, 16 Johns. (N. Y.) 537. The gift was to A in fee, but in case of her death without disposing of the land by will or by deed, then to B. The court held the gift over was void.
The theory of Chancellor Kent is thus expressed:
“Nor can an executory devise or bequest be prevented or destroyed by any alteration whatsoever, in the estate out of which, or subsequently to which, it is limited. The executory interest is wholly exempted from the power of the first devisee or taker. If, therefore, there be an absolute power of disposition given by the will to the first taker, as if an estate be devised to A in fee, and if he dies possessed of the property without lawful issue, the remainder over, or remainder over the property which he, dying without heirs, should leave, or without selling or devising the same; in all such cases the remainder over is void as a remainder, because of the preceding fee; and it is void by way of executory devise, because the limitation is inconsistent with the absolute estate, or power of disposition expressly given, or necessarily implied by the will. A valid executory devise cannot subsist under an absolute power of disposition in the first taker. When an executory devise is duly created, it is a species of entailed estate, to the extent of the authorized period of limitation.” (4 Kent’s Commentaries, 14th ed. 305.)
The theory of Chancellor Kent was that an executory devise depending on a contingency within the control of the first devisee was bad. This was putting an unauthorized twist to the doctrine of the indestructibility of executory devises as announced in Pells v. Brown, Cro. Jac. 590. The*fallacy in his argument has often been pointed out. (Gray, Restraints on Alienation, § 70; Simes, Future Interests, ch. 34.)
However, many courts follow the view of Chancellor Kent in holding the first taker has a fee simple absolute and that the gift over is void.
McNutt v. McComb, 61 Kan. 25, 58 Pac. 965; Van Horne v. Campbell, 100 N. Y. 287, 3 N. E. 316; Williams v. Elliott, 246 Ill. 548, 92 N. E. 960; Sweet v. Arnold, 322 Ill. 597, 153 N. E. 746; Wells v. Jewell, 232 Ky. 92, 22 S. W. 2d 414; In re Estate of Wadsworth, 176 Minn. 445, 223 N. W. 783; Drake v. Byram, 100 N. J. Eq. 343, 134 Atl. 758; Billmyer v. Billmyer, 296 Penn. 31, 145 Atl. 674.
In this state since Markham v. Waterman, 105 Kan. 93, 181 Pac. 621, the case of McNutt v. McCombs has not been followed. In the Markham case it was held that the fee given the first taker is cut down to a life estate coupled with a power to convey the fee, with a remainder over. (Pricer v. Simonton, 134 Kan. 211, 5 P. 2d 835.) Compare Restatement of Property, section 108, Comments e *797and f. In the present case we go back to the rule in Doe v. Glover, supra. (See In re Estates of Darr, 114 Neb. 116, 206 N. W. 2.)
It may be admitted that no valid reason can be given why an executory gift over on intestacy should not be good. If land is devised to A and his heirs and if he die intestate (or, if he should not dispose of the land by deed or by will) then to B, it is difficult to perceive any good reason why the gift to B should not be considered valid, subject to be defeated by a disposition of all the property by A, just as a remainder after a life estate with a power to convey is valid, but subject to be divested by the exercise of the power. If the question were res integra I would much favor this solution, but as we have settled the rule otherwise there seems to be no good reason to weaken the established rule by this departure.
In short, in McNutt v. McComb we adopted the theory of Chancellor Kent that the executory devise over was void, and that the first taker received a fee simple absolute. We departed from that view in the Markham case. Now we are shifting to a third position that the gift over is good.